internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi b09-plr-137549-02 date date legend decedent date spouse trust date dollar_figurex dollar_figurey bank tax preparer dear this letter responds to your request dated date requesting rulings under sec_301_9100-3 of the procedure and administration regulations as well as rulings under sec_2632 and sec_2652 of the internal_revenue_code the facts and representations submitted are summarized as follows decedent died on date survived by spouse and two daughters in her will decedent bequeathed the residue of her estate to a revocable_trust trust which she had created prior to her death article ii paragraph c of trust provides that at decedent’s death specific pecuniary amounts are to be distributed to named individuals and organizations and plr-137549-02 any s_corporation stock is to be distributed outright to decedent’s husband spouse the balance of the trust assets and any other assets received by the trustees by reason of decedent’s death is to be divided into three separate shares the family_trust the marital trust and the marital share pursuant to article x paragraph b of trust the family_trust was intended to be funded with an amount equal to decedent’s applicable_exclusion_amount paragraphs a and b of article iv provide that during his lifetime spouse is to receive the net_income of the family_trust in quarterly or more frequent installments and as much of the principal as the trustees deem necessary for his support and maintenance upon spouse’s death the remaining principal and income of the family_trust is to be divided into two equal shares for the benefit of decedent’s daughters’ descendants it is represented that decedent’s lifetime gifts and the pecuniary distributions from the trust exceeded her applicable_exclusion_amount and therefore the family_trust was never funded article x paragraph c provides that the marital trust is to be funded with an amount equal to decedent’s available generation-skipping_transfer gst_exemption minus the amount transferred to the family_trust paragraphs a and b of article iii provide that during his lifetime spouse is to receive the net_income of the marital trust in quarterly or more frequent installments and as much principal as the trustees deem necessary for his support and maintenance upon spouse’s death any accrued or undistributed_net_income of the marital trust and the amount needed to pay taxes attributable to the inclusion of the marital trust in spouse’s gross_estate are to be distributed to spouse’s estate the remaining principal is to be added to the family_trust article x paragraph d and article ii paragraph c provide that the marital share shall consist of the assets remaining after the distributions to the family_trust and the marital trust the trustees are to distribute the marital share outright to spouse decedent’s will authorizes her executors to elect to treat all or a fractional share of the marital trust as qualified_terminable_interest_property qtip in addition for purposes of the gst tax the will authorizes the trustees to elect to treat the qtip share as if the qtip_election had not been made decedent’s will further authorizes her executors to allocate her available gst_exemption to any property of which she is the transferor on date decedent’s estate timely filed a united_states estate and generation-skipping_transfer_tax return form_706 on schedule m of the form_706 the executors elected to treat the marital trust as qtip and reported the value of the marital trust as dollar_figurex in addition on schedule r dollar_figurey of decedent’s gst_exemption was allocated to cash bequests made to decedent’s grandchildren no reverse_qtip_election was made with regard to the marital trust the failure to make the reverse plr-137549-02 qtip_election was discovered by bank while preparing to fund the marital trust tax preparer who prepared the form_706 has signed an affidavit stating she inadvertently did not elect the reverse_qtip_election for the marital trust and failed to recommend the reverse_qtip_election to the executors of the estate due to her misunderstandings of the requirement to do so it is represented that decedent’s entire dollar_figure gst_exemption was available for allocation at decedent’s death decedent’s estate requests the following rulings that an extension of time be granted to make a reverse_qtip_election under sec_2652 with respect to the marital trust and that the automatic allocation rules of sec_2632 operate to cause the unused portion of decedent’s gst_exemption to be allocated to the marital trust so the trust has an inclusion_ratio of zero sec_2001 imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2056 provides that for purposes of the tax imposed by sec_2001 the value of the taxable_estate is to be determined by deducting from the value of the gross_estate an amount equal to the value of any interest in property that passes or has passed_from_the_decedent to the surviving_spouse sec_2056 provides the general_rule that no deduction shall be allowed for an interest passing to the surviving_spouse if on the lapse of time on the occurrence of an event or contingency or on the failure of an event or contingency to occur the interest will terminate or fail and a an interest in such property passes or has passed for less than an adequate_and_full_consideration in money or money’s worth from the decedent to any person other than the surviving_spouse or the estate of such spouse and b if by reason of such passing such person or his heirs or assigns may possess or enjoy any part of such property after such termination or failure of the interest so passing to the surviving_spouse sec_2056 provides that in the case of qualified_terminable_interest_property the entire property shall be treated as passing to the surviving_spouse for purposes of sec_2056 and no part of the property shall be treated as passing to any person other than the surviving_spouse for purposes of sec_2056 sec_2056 defines qualified_terminable_interest_property as property which passes from the decedent in which the surviving_spouse has a qualifying_income_interest_for_life and to which an election under sec_2056 applies sec_2601 imposes a tax on every generation-skipping_transfer plr-137549-02 sec_2602 provides that the amount of tax is the taxable_amount multiplied by the applicable_rate sec_2641 defines applicable_rate as the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer sec_2642 a provides the method for determining the inclusion_ratio sec_2631 provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure adjusted for inflation under sec_2631 which may be allocated by such individual or by his or her executor to any property with respect to which such individual is the transferor sec_2631 provides that once an allocation of gst_exemption is made it is irrevocable under sec_2632 the allocation of the gst_exemption may be made at any time on or before the date prescribed for filing the individual’s estate_tax_return including extensions sec_2632 designated as sec_2632 at the time of decedent’s death provides that in general any portion of an individual’s gst_exemption which has not been allocated within the time prescribed by sec_2632 shall be deemed to be allocated as follows- a first to property which is the subject of a direct_skip occurring at the individual’s death and b second to trusts with respect to which the individual is the transferor and from which a taxable_distribution or a taxable_termination might occur at or after the individual’s death sec_26_2632-1 of the generation-skipping_transfer_tax regulations provides that a decedent’s unused gst_exemption is automatically allocated on the due_date for filing form_706 to the extent not otherwise allocated by the decedent’s executor on or before that date the regulation also supplies the method for the automatic allocation of any unused gst_exemption first the exemption is allocated pro_rata to direct skips on the basis of their values for estate_tax purposes the balance is then allocated pro_rata on the basis of estate_tax values to trusts with respect to which a taxable_termination may occur or from which a taxable_distribution may be made no automatic allocation is made to a_trust that will have a new transferor with respect to the entire trust prior to the occurrence of any gst with respect to the trust the automatic allocation is irrevocable sec_2652 provides that in the case of any trust with respect to which a deduction is allowed to the decedent’s estate under sec_2056 the estate of the decedent may elect to treat all of the property in the trust for purposes of the gst tax as if the election to be treated as qtip had not been made this election is referred to as the reverse_qtip_election the consequence of a reverse_qtip_election is that the decedent remains for gst tax purposes the transferor of the qtip_trust for which the election is made as a result the decedent’s gst_exemption may be allocated to the qtip_trust sec_26_2652-2 provides that the reverse_qtip_election is to be made on plr-137549-02 the return on which the qtip_election is made under sec_301_9100-1 the commissioner may grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make a regulatory election sec_301_9100-2 provides for automatic extensions of time for making certain elections sec_301_9100-3 provides that in general requests for extensions of time for regulatory elections that do not meet the requirements of sec_301_9100-2 must be made under the rules of sec_301_9100-3 requests for relief subject_to sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied therefore an extension of time is granted until days from the date of this letter for making a reverse_qtip_election under sec_2652 with respect to the marital trust the election should be made on a supplemental form_706 filed with the internal_revenue_service center cincinnati ohio a copy of this letter should be attached to the supplemental form_706 a copy is enclosed for that purpose an extension of time to make the reverse_qtip_election under sec_2652 does not extend the time to make an allocation of any remaining gst_exemption however the automatic allocation rules of sec_2632 and sec_26_2632-1 operate to allocate decedent’s available exemption based on the information submitted and the representations made and provided the reverse_qtip_election is made for the marital trust as authorized in this letter we conclude that decedent’s unused gst_exemption will automatically be allocated to the marital trust because the amount of decedent’s unused gst_exemption equals the estate_tax_value of the trust the marital trust will have an inclusion_ratio of zero under sec_2642 plr-137549-02 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as specifically ruled herein we express no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer associate chief_counsel passthroughs and special industries sincerely heather c maloy heather c maloy enclosures copy for sec_6110 purposes copy of this letter
